UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


                                                                               DISTRICT
DAVID E. LILLY,


                     Plaintiff,
                                                         DECISION AND ORDER
              V.

                                                         I:I8-CV-00002 LAW
TOWN OF LEWISTON, SCOTT
STAFFORD, individually and in his
official capacity as a Town of Lewiston
Police Officer, and CHRISTOPHER
SALADA,individually and in his official
capacity as Chief of Police of the Town of
Lewiston,

                     Defendants.



                                    INTRODUCTION


       Plaintiff David E. Lilly ("Plaintiff), proceeding pro se, brings the instant lawsuit

pursuant to 42 U.S.C. § 1983 and various provisions of New York state law alleging

defendants Town of Lewiston ("Lewiston"), Scott Stafford ("Stafford"), and Christopher

Salada ("Salada") (eolleetively "Defendants") illegally seized him and retaliated against

him. Presently before the Court is Defendants' motion for judgment on the pleadings

pursuant to Federal Rule of Civil Procedure 12(c). (Dkt. 7). For the reasons that follow.

Defendants' motion is granted, but Plaintiff will be given the opportunity to replead.

                                     BACKGROUND


       The following facts are taken from Plaintiffs Complaint. (Dkt. I). As is required

on a motion such as this, the Court treats Plaintiffs allegations as true.


                                             - I
       Plaintiff is a Staff Sergeant in the United States Air Force who remains on active

duty. {Id. at ^ 12). Since at least 2011, various members of his family have filed a number

of lawsuits against New York State and Lewiston police officers. {Id. at       15-21).

       In the spring of 2010, Plaintiff first encountered Stafford at Kiwanis Park in

Lewiston, New York. {Id. at ^ 22). Stafford asked Plaintiff if he was the son of school

board member Edward Lilly, to which Plaintiff answered yes. {Id. at ^ 23). Stafford issued

Plaintiff an appearance ticket and then told Plaintiff:"I will be seeing you around!" {Id. at

   23-24). At that time, Stafford often attended school board meetings in his uniform, and

Stafford's wife would often interrupt Plaintiffs father at those meetings. {Id. at If 25).

       On December 29, 2014, Plaintiff was visiting his family in Lewiston, New York,

and drove to Artpark to walk his dog. {Id. at ^ 29). Plaintiffs car "has a very distinctive

and unmistakable appearance" and Virginia license plates. {Id. at ^ 34). Plaintiff noticed

a patrol vehicle operated by Stafford drive by the parking lot, which was empty other than

Plaintiffs car. {Id. at    30-31). Stafford is known to travel with a police dog. {Id. at

^ 48). Stafford turned into the parking lot and positioned his vehicle behind Plaintiffs car

as Plaintiff walked the dog, remaining there for a brief period and doing a license plate

check before exiting the lot. {Id. at    33, 35-36). After walking his dog for around 15

minutes. Plaintiff left Artpark at approximately 4:50 p.m. {Id. at ^ 37).

       Plaintiff then drove less than a mile to Lewiston Landing Park, where he parked

facing the Niagara River and stayed in his vehicle for a few minutes. {Id. at         38-39).

Stafford again approached and positioned his patrol vehicle so as to keep Plaintiffs car

from being able to move forward. {Id. at       39, 41, 48). After rolling down his window,

                                            -2-
Stafford asked Plaintiff what he was doing at Artpark. (Jd. at ^ 50). Plaintiff told Stafford

he was walking his dog and taking pictures. (Id.). Stafford asked Plaintiff a few more

questions before asking for Plaintiffs name, and then he brought up a previous encounter

with Plaintiff at Kiwanis Park in 2010. (Id. at    51-52,55). Stafford continued to question

Plaintiff and comment about past events. (Id. at ^ 56). Plaintiff "had no interest in

answering Stafford's questions or listening to harsh statements." (Id. at ^ 57). On March

30, 2015, Plaintiff filed a notice of claim against Defendants for unlawful seizure and

retaliation with malicious intent. (Id. at^ 91).

       Plaintiff commenced the instant lawsuit on January 2, 2018. (Dkt. 1). Defendants

filed their Answer on April 18, 2018 (Dkt. 2), and on June 22, 2018, they filed the instant

motion (Dkt. 7). No response was submitted.

                                       DISCUSSION


I.     Legal Standard


      "Judgment on the pleadings may be granted under Rule 12(c) where the material

facts are undisputed and where judgment on the merits is possible merely by considering

the contents ofthe pleadings." McAuliffe v. Barnhart,571 F. Supp. 2d 400,402(W.D.N.Y.

2008). "In deciding a Rule 12(c) motion for judgment on the pleadings, the court should

'apply the same standard as that applicable to a motion under Rule 12(b)(6), accepting the

allegations contained in the complaint as true and drawing all reasonable inferences in

favor of the nonmoving party.'" Aboiishama v. EMF Corp., 214 F. Supp. 3d 202, 205

(W.D.N.Y. 2016)(quoting Mantena v. Johnson, 809 F.3d 721, 727-28(2d Cir. 2015)).
        "In considering a motion to dismiss for failure to state a claim pursuant to Rule

12(b)(6), a district court may consider the facts alleged in the complaint, documents

attached to the complaint as exhibits, and documents incorporated by reference in the

complaint" DiFolco v. MSNBC Cable LLC,622 F.3d 104, 111 (2d Cir. 2010). A court

should consider the motion by "accepting all factual allegations as true and drawing all

reasonable inferences in favor of the plaintiff." Trs. of Upstate N.Y. Eng'rs Pension Fund

V. Ivy Asset Mgmt., 843 F.3d 561, 566(2d Cir. 2016), cert, denied, 137 S. Ct. 2279(2017).

To withstand dismissal, a claimant must set forth "enough facts to state a claim to relief

that is plausible on its face." Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). "A

claim has facial plausibility when the plaintiff pleads factual content that allows the court

to draw the reasonable inference that the defendant is liable for the misconduct alleged."

Turkmen v. Ashcroft, 589 F.3d 542,546(2d Cir. 2009){eyaoXingAshcroftv. Iqbal, 556 U.S.

662,678(2009)).

        "While a complaint attacked by a Rule 12(b)(6) motion to dismiss does not need

detailed factual allegations, a plaintiffs obligation to provide the grounds of his

entitle[ment] to relief requires more than labels and conclusions, and a formulaic recitation

of the elements of a cause of action will not do." Twombly, 550 U.S. at 555 (internal

quotations and citations omitted). "To state a plausible claim, the complaint's '[f]actual

allegations must be enough to raise a right to relief above the speculative level.'" Nielsen

V. AECOMTech. Corp., 762 F.3d 214, 218(2d Cir. 2014)(quoting Twombly, 550 U.S. at

555).



                                            -4-
       When a plaintiff proceeds pro se, the Court is "obliged to construe his pleadings

liberally, particularly when they allege civil rights violations." McEachin v. McGuinnis,

357 F.3d 197, 200(2d Cir. 2004).

II.    Section 1983 Claims


       The Court begins with Plaintiffs claims arising under 42 U.S.C.§ 1983, over which

this Court has original jurisdiction. 28 U.S.C. § 1331 ("The district courts shall have

original jurisdiction of all civil actions arising under the Constitution, laws, or treaties of

the United States."). Section 1983 provides a federal cause of action against persons who,

under color ofstate authority, caused the deprivation ofany rights, privilege, or immunities

secured by the Constitution and laws of the United States.              42 U.S.C. § 1983.

Municipalities and other local government entities are considered "persons" under § 1983.

Monell V. N.Y.C. Dep't ofSac. Servs., 436 U.S. 658, 690 (1978). Here, Plaintiff alleges

Defendants violated his First and Fourth Amendment rights, as incorporated by the Due

Process Clause of the Fourteenth Amendment, pursuant to § 1983.

       A.     Fourth Amendment Claims


       The Fourth Amendment states:"The right ofthe people to be secure in their persons,

houses, papers, and effects, against unreasonable searches and seizures, shall not be

violated, and no warrants shall issue, but upon probable cause[.]" U.S. Const, amend IV.

"[A] seizure does not occur simply because a police officer approaches an individual and

asks a few questions. So long as a reasonable person would feel free to disregard the police

and go about his business, the encounter is consensual and no reasonable suspicion is

required." Florida v. Bostick, 501 U.S. 429, 434(1991)(quotation and citation omitted).
"Only when the officer, by means of physical force or show of authority, has in some way

restrained the liberty of a citizen may we conclude that a 'seizure' has occurred." Terry v.

Ohio, 392 U.S. 1, 19 n.l6 (1968). The Second Circuit has held:

       Pertinent factors identifying a police seizure can include the threatening
       presence of several officers; the display of a weapon; physical touching of
       the person by the officer; language or tone indicating that compliance with
       the officer was compulsory; prolonged retention of a person's personal
       effects, such as airplane tickets or identification; and a request by the officer
       to accompany him to the police station or a police room.

Brown v. City ofOneonta, N.Y., 221 F.3d 329, 340(2d Cir. 2000).

       Additionally, "the police can stop and briefly detain a person for investigative

purposes if the officer has a reasonable suspicion supported by articulable facts that

criminal activity 'may be afoot,' even if the officer lacks probable cause." United States

V. Sokolow, 490 U.S. 1, 7 (1989) (quoting Terry, 392 U.S. at 30). "This form of

investigative detention is now known as a Terry stop." Davis v. City ofNew York, 959 F.

Supp. 2d 324, 333(S.D.N.Y. 2013).

      "While 'reasonable suspicion' is a less demanding standard than probable cause and

requires a showing considerably less than preponderance of the evidence, the Fourth

Amendment requires at least a minimal level ofobjective justification for making the stop."

Illinois V. Wardlow,528 U.S. 119,123(2000). "The officer[making a Terry stop]... must

be able to articulate something more than an 'inchoate and unparticularized suspicion or

"hunch."'" Alabama v. White, 496 U.S. 325, 329(1990)(alterations in original)(quoting

Terry, 392 U.S. at 27). "Reasonable suspicion is an objective standard; hence, the




                                              6-
subjective intentions or motives of the officer making the stop are irrelevant." United

States V. Bayless, 201 F.3d 116, 133(2d Cir. 2000).

       "In assessing the reasonableness ofan officer's suspicion, we must take into account

the totality of the circumstances and must evaluate those circumstances through the eyes

of a reasonable and cautious police officer on the scene, guided by his experience and

training." United States v. Compton,830 F.3d 55,61 (2d Cir. 2016). "[T]he proper inquiry

is not whether each fact considered in isolation denotes unlawful behavior, but whether all

the facts taken together support a reasonable suspicion of wrongdoing." United States v.

Lee, 916 F.2d 814, 820(2d Cir. 1990). "It is sometimes the case that a police officer may

observe 'a series of acts, each ofthem perhaps innocent in itself, but which taken together

warrant[]further investigation.'" Ligon v. City ofNew York, 925 F. Supp. 2d 478, 489

(S.D.N.Y. 2013)(alteration in original)(quoting Terry, 392 U.S. at 22).

       Defendants contend that Plaintiffs encounter with Stafford was consensual, and that

regardless the encounter at most constitutes a Terry stop. (Dkt. 7-3 at 14-21). The Court

does not determine whether the encounter was consensual' because it finds that even if it



'      While courts within this Circuit have generally indicated that reasonable suspicion
is required for an officer to block a car, see, e.g.. United States v. Perea,986 F.2d 633,644
(2d Cir. 1993)("The fact that agents have used their cars to block a vehicle does not
necessarily mean that, instead of a Terry stop, there was a de facto arrest."), the Second
Circuit has not addressed the issue of whether it is a seizure if an officer blocks a person's
car without reasonable suspicion when the person did not intend to move the car and could
get out of the vehicle. However, the Eleventh Circuit has found reasonable suspicion is
not necessary in such circumstances, see Miller v. Harget, 458 F.3d 1251, 1258(11th Cir.
2006)(holding there was no seizure because the plaintiff "intended to walk to his [hotel]
room after voluntarily parking the car. It is not dispositive that [the officer] would have
prevented [the plaintiff] from backing [the] car out ofthe parking space.... In the instant
matter,[the plaintiff] did not [allege] that he had any intent to back out ofthe parking space
was not,the facts alleged in the Complaint would have given Stafford reasonable suspicion

with which to question Plaintiff, and therefore the incident at issue was at most a Terry

stop.

        Plaintiff alleges that in the middle of winter, and around sunset,^ his car was the

only car in the parking lot of Artpark. (Dkt. 1 at f 29). He also alleges that his car "has a

very distinctive and unmistakable appearance," as well as out-of-state license plates, and

that Stafford saw his car at Artpark. {Id. at     30-31, 34); see Bayless, 201 F.3d at 134

(holding that factors such as the time of day and the person's out-of-state license plates

"take on added significance" in determining reasonable suspicion when joined with other

factors). Further, the Complaint alleges that very shortly after Stafford saw his car at

Artpark, Plaintiffs distinctive-looking vehicle was the only car in the parking lot of a

different park, which Stafford drove by and saw. {Id. at      38-39). Plaintiff also alleges

he did not get out of his car at the second park and had been sitting in his car for several

minutes when Stafford approached. {Id. at^f 38). Moreover,the Complaint alleges Stafford

had previously issued Plaintiff an appearance ticket while at Kiwanis Park. See Leinart v.

Bundy, No. 3:09CV9(HBF), 2017 WL 1020971, at *10 (D. Conn. Mar. 16, 2017)



when [the officer] pulled up behind him."), and the Sixth Circuit has hinted that it takes
such a stance, see O'Malley v. City of Flint, 652 F.3d 662, 669 (6th Cir. 2011)("[The
plaintiff] not only reasonably thought he was free to leave his vehicle at the time of the
alleged seizure, but in fact had left it and was walking away.").

^       The Court takes judicial notice that on December 29, 2014, sunset was at 4:48 p.m.
in Lewiston, NY.         See 2014 Sun Graph for Lewiston, Time and Date,
https://www.timeanddate.coni/sun/@5124307?month=12&year=2014 (last visited May
16, 2t)\9y,see GrantV. CityofNewYork,F{o. 15-CV-3635(ILG)(ST),2019 WL 1099945,
at *3 n.lO (E.D.N.Y. Mar. 8, 2019)(taking judicial notice of the time of sunset).
                                            -8-
("Criminal history is but one of many factors that can support a finding of reasonable

suspicion."), aff'd, 761 F. App'x 47(2d Cir. 2019); United States v. Chandler, No. 15-CR-

131 (JMA)(SIL), 2016 WL 4076875, at *2 (E.D.N.Y. Aug. 1, 2016)(holding criminal

history along with other information obtained by the police officer gave rise to reasonable

suspicion).

       The Court finds that these circumstances taken together, i.e., an out-of-state car,

distinctive in appearance, owned by someone who was issued a criminal appearance ticket,

being spotted at two different parks within minutes in the middle of winter and close to

dark, viewed through the eyes ofa reasonable police officer,support a reasonable suspicion

of some sort of wrongdoing that warranted further investigation. See United States v.

Santillan, 902 F.3d 49, 57 (2d Cir. 2018)(holding the circumstances were sufficient to

provide the police officer "with articulable and specific facts leading him to believe that

the two men may have been involved in some type of criminal activity" and gave him "the

authority to investigate further"). Additionally,Plaintiffs allegation that Stafford stopping

him "was motivated by retaliation" is not dispositive because "the subjective intentions or

motives of the officer making the stop are irrelevant." Bayless, 201 F.3d at 133.

      "For an investigative stop based on reasonable suspicion to pass constitutional

muster, the ensuing investigation must be reasonably related in scope and duration to the

circumstances thatjustified the stop in the first instance, so as to be minimally intrusive of

the individual's Fourth Amendment interests." United States v. Glover, 957 F.2d 1004,

1011 (2d Cir. 1992). The Complaint alleges that when Stafford questioned Plaintiff, he did

so from his car with the window rolled down and asked questions like what Plaintiffs

                                            -9-
name was and what he had been doing at Artpark, as well as commented about their

encounter at Kiwanis Park in 2010. {Id. at         50-56). The Court finds that stopping

Plaintiff "to determine his identity or to maintain the status quo momentarily while

obtaining more information" was "reasonable in light of the facts known to the officer at

the time." Adams v. Williams, 407 U.S. 143, 146 (1972); see Hiibel v. 6th Judicial Dist.

Court of Nev., Humboldt Cty., 542 U.S. 177, 186 (2004) ("[Q]uestions concerning a

suspect's identity are a routine and accepted part of many Terry stops."); see Hayes v.

Florida, 470 U.S. 811,816(1985)("[I]fthere are articulable facts supporting a reasonable

suspicion that a person has committed a criminal offense, that person may be stopped in

order to identify him, to question him briefly, or to detain him briefly while attempting to

obtain additional information.").

       The Court additionally finds that discussing a previous incident where a criminal

appearance ticket was issued in a similar location was reasonably related in scope to

Stafford's investigation. See United States v. Tehrani, 49 F.Sd 54, 57, 62(2d Cir. 1995)

(finding the officer's questions about the individual's criminal history were permissible in

scope);see also United States v. Gori,230 F.3d 44, 57(2d Cir. 2000)(upholding detention

without probable cause where the officer's "questions served the purpose of readily

confirming or dispelling a reasonable suspicion, involved no more intrusion than necessary

to accomplish the purposes of his investigation, and thereby fit comfortably within the

limits authorized by Terry"). Moreover, Plaintiff has made no allegations as to how long

Stafford's questioning lasted, let alone that it was unreasonable in duration. See Tehrani,

49 F.3d at 61 (upholding a 30-minute Terry stop where "no force was required and none

                                           - 10-
was used," the agent made diligent inquiries, and no suggestion was made as to how the

agent could have acted more quickly).

       Because the facts alleged by Plaintiff would give rise to reasonable suspicion in a

police officer, and the Complaint fails to allege facts sufficient to find that Stafford's

alleged questioning was unreasonable in scope or duration. Plaintiffs Fourth Amendment

claims are dismissed.


       B.     First Amendment Retaliation


      "To plead a First Amendment retaliation claim a plaintiff must show:(1) he has a

right protected by the First Amendment;(2) the defendant's actions were motivated or

substantially caused by his exercise of that right; and (3) the defendant's actions caused

him some injury." Dorsett v. County ofNassau, 732 F.3d 157, 160(2d Cir. 2013). "[T]he

First Amendment protects a significant amount of verbal criticism and challenge directed

at police officers." City ofHouston v. Hill, 482 U.S. 451,461 (1987). "Speech directed at

police officers will be protected unless it is likely to produce a clear and present danger of

a serious substantive evil that rises far above public inconvenience, annoyance or unrest."

Kerman,261 F.3d at 242.

       To the extent Plaintiff alleges that Defendants retaliated against him for the lawsuits

filed by his family members and the criticism of police by his father and uncle, such

allegations do not state a First Amendment claim. "[T]he plaintiff him or herself must have

engaged in the protected activity; not some person or entity with which the plaintiff is

associated." Prestopnik v. Whelan, 253 F. Supp. 2d 369, 374 (N.D.N.Y. 2003), affd, 83

F. App'x 363(2d Cir. 2003); see Easton v. Sundram,947 F.2d 1011, 1015 (2d Cir. 1991)

                                           - 11 -
(holding that plaintiff failed to establish retaliation because a corporation engaged in the

protected activity, not plaintiff), abrogated on other grounds, Washington v. County of

Rockland, 313 F.3d 310 (2d Cir. 2004). Additionally, Plaintiff has not alleged that he

himself engaged in any protected activity. The only interaction Plaintiff allegedly had

personally with any Defendants before the 2014 incident was a 2010 encounter with

Stafford in Kilwanis Park, and Plaintiff does not allege that Stafford witnessed him

criticizing the police or engaging in any sort of other protected activity either during that

encounter or before. Moreover, the Complaint does not allege that Plaintiffs speech was

chilled, and because the Court finds he has not properly alleged that his Fourth Amendment

rights were violated, he has not alleged that he suffered some other concrete injury as a

result of the encounter with Stafford. See Dorsett, 732 F.3d (holding plaintiffs failed to

state a retaliation claim because their speech was not curtailed, and they did not suffer a

concrete injury as a result of the alleged conduct); Brown v. Goord, No. 9:04-CV-0785,

2007 WL 607396, at *14(N.D.N.Y. Feb. 20,2007)(dismissing plaintiffs retaliation claim

because he did not show that his Fourth Amendment rights were violated). Accordingly,

Plaintiffs First Amendment claims are dismissed.


       C.     Conspiracy


       Plaintiff alleges that Defendants conspired to seize him. (Dkt. 1 at     62, 70, 84).

To state a conspiracy claim in violation of constitutional rights under § 1983, a plaintiff

must allege: "(1) an agreement between two or more state actors or between a state actor

and a private entity;(2) to act in concert to inflict an unconstitutional injury; and (3) an

overt act done in furtherance ofthat goal causing damages." Pangburn v. Culbertson, 200

                                           - 12-
F.3d 65, 72 (2d Cir. 1999). As discussed above, Plaintiff has failed to allege that his

constitutional rights were violated, and therefore his conspiracy claim is also dismissed.

       D.     Claims Against Lewiston


      "[T]o establish municipal liability under § 1983, a plaintiff must prove that 'action

pursuant to official municipal policy' caused the alleged constitutional injury." Cash v.

County ofErie, 654 F.3d 324,333(2d Cir. 2011)(quoting Connickv. Thompson, 563 U.S.

51, 60 (2018)). "[T]o hold a [municipality] liable under § 1983 for the unconstitutional

actions of its employees, a plaintiff is required to ... prove three elements:(1)an official

policy or custom that (2) causes the plaintiff to be subjected to (3) a denial of a

constitutional right." Batista v. Rodriguez, 702 F.2d 393, 397 (2d Cir. 1983). Official

municipal policy includes "the decisions of a government's lawmakers, the acts of its

policymaking officials, and practices so persistent and widespread as to practically have

the force of law." Connick, 563 U.S. at 61. To survive a motion to dismiss, the plaintiff

"cannot merely allege the existence of a municipal policy or custom, but must allege facts

tending to support, at least circumstantially, an inference that such a municipal policy or

custom exists." Triano v. Town of Harrison, NY, 895 F. Supp. 2d 526, 535 (S.D.N.Y.

2012)(quotation omitted).

      A plaintiff may satisfy the "policy or custom" requirement by alleging one
      ofthe following:"(1)a formal policy officially endorsed by the municipality;
      (2) actions taken by government officials responsible for establishing the
      municipal policies that caused the particular deprivation in question;(3) a
      practice so consistent and widespread that, although not expressly
      authorized, constitutes a custom or usage of which a supervising policy
      maker must have been aware; or (4) a failure by policymakers to provide
      adequate training or supervision to subordinates to such an extent that it


                                           - 13-
       amounts to deliberate indifference to the rights of those who come into
       contact with the municipal employees.

Brandon v. City ofNew York, 705 F. Supp. 2d 261, 276-77(S.D.N.Y. 2010).

       As discussed above, Plaintiff has not established that he suffered a constitutional

injury. See City ofLos Angeles v. Heller, 475 U.S. 796, 799(1986)(holding the city and

police commission could not be held liable because the police officer did not inflict a

constitutional injury). Additionally, his allegations are not sufficient to establish that a

policy or custom exists. Plaintiff alleges that "[t]he Lewiston Police Department is well

known for proudly practicing their policy of'Show of Force,'" and states it demonstrates

its '"Show of Force' intimidation and retaliation tactics by widely [publicizing its] actions

in newspapers and on television." (Dkt. 1 at ^ 59). Although alleging that the "Show of

Force" policy is widespread, he does not allege any facts detailing the nature ofthe policy.

See, e.g., Khaja-Moinuddin v. City ofNew York, No. 09-CV-646 (CBA)(LB), 2010 WL

3861003, at *10 (E.D.N.Y. Sept. 28, 2010)(holding the pro se plaintiffs "bald assertion

that 'there is a pattern of biased conduct by the NYPD and its officers against men' and his

narrative account of biased conduct in conjunction with his friend's arrest, does not suffice

to satisfy a Monell claim."(citation omitted)); Jackson v. Onondaga County, 549 F. Supp.

2d 204, 224 (N.D.N.Y. 2008)(dismissing the pro se plaintiffs municipal claims because

the allegations did not plausibly suggest a formal policy,"a practice so widespread that it

constitutes a 'custom or usage' sufficient to impute constructive knowledge ofthe practice

to policymaking officials," or a failure by policymakers to train the deputies); see also

Triano, 895 F. Supp. 2d at 535-37 (collecting cases). Plaintiffs vague and conclusory


                                           - 14-
allegations do not, without more, adequately allege a policy or custom, let alone one that

violated his constitutional rights, and therefore must be dismissed.

       E.       Supervisory Claims


       A supervisory defendant must have been personally involved in a constitutional

deprivation to be held liable under § 1983. Williams v. Smith, 781 F.2d 319, 323(2d Cir.

1986); see Richardson v. Goord,347 F.3d 431,435(2d Cir. 2003)("Supervisor liability in

a § 1983 action depends on a showing of some personal responsibility, and cannot rest on

respondeat superior."(citation omitted)). "[A] plaintiff must plead that each Government-

official defendant, through the official's own individual actions, has violated the

Constitution." Iqbal, 556 U.S. at 676. Personal involvement may be shown where:

       A supervisory official, after learning of the violation through a report or
       appeal,... failed to remedy the wrong[;]... created a policy or custom
       under which unconstitutional practices occurred, or allowed such a policy or
       custom to continue[; or]... was grossly negligent in managing subordinates
       who caused the unlawful condition or event.


Williams, 781 F.2d at 323-24 (citations omitted). However, a "'plaintiff cannot base

liability solely on the defendant's supervisory capacity or the fact that he held the highest

position of authority' within the relevant governmental agency or department." Houghton

V. Cardone, 295 F. Supp. 2d 268, 276 (W.D.N.Y. 2003) (citation omitted); see also

Montero v. Travis, 171 F.3d 757, 761-62(2d Cir. 1999)(finding a claim against a parole

board chairman was "properly dismissed as fi*ivolous because [the plaintiff] never alleged

any facts describing [the chairman's] personal involvement in the claimed constitutional

violations").



                                             15-
       Plaintiffs allegations that his father has complained to Salada "about how his

officers repeatedly menace citizens," and that Salada has taken no action with regard to

these complaints {id. at T|60)are not sufficient to state a claim against Salada. Plaintiff has

failed to allege that his constitutional rights were violated, so his supervisory claims must

also fail. Additionally, Plaintiff has failed to allege the existence of a policy or custom that

Salada allowed to continue.       Accordingly, the claims against Salada must also be

dismissed.


III.   State Law Claims


       Plaintiff also brings claims pursuant to state law. A district court "may decline to

exercise supplemental jurisdiction" over state law claims if it "has dismissed all claims

over which it has original jurisdiction[.]" 28 U.S.C. § 1367(c)(3);see Klein & Co. Futures

V. Bd. of Trade of City ofN.Y., 464 F.3d 255, 262(2d Cir. 2006)("It is well settled that

where ... the federal claims are eliminated in the early stages of litigation, courts should

generally decline to exercise pendentjurisdiction over remaining state law claims."); Birch

V. Pioneer Credit Recovery, Inc., No.06-CV-6497T,2007 WL 1703914, at *5(W.D.N.Y.

June 8, 2007) ("The Court has the discretion to dismiss plaintiffs pendent state law

claim[s] for lack ofsubject matter jurisdiction when it dismisses all ofthe federal question

claims in a complaint."), aff'd, Burch v. Pioneer Credit Recovery, Inc., 551 F.3d 122(2d

Cir. 2008). Having found that Plaintiff has failed to state a claim under § 1983, the Court

declines to address Plaintiffs state law claims at this time.^



^     Because the Court has dismissed all ofPlaintiffs claims,the Court does not address
Defendants' argument that Plaintiff failed to comply with New York General Municipal
                                            - 16-
IV.    Leave to Replead


       While the Court finds that Plaintiffs Complaint failed to state a claim, it takes his

pro se status into account and will give him the opportunity to replead. "[A] pro se

complaint is to be read liberally," and should not be dismissed without granting leave to

replead at least once when such a reading "gives any indication that a valid claim might be

stated." Gomez v. USAA Fed. Sav. Bank, 171 F.3d 794, 795 (2d Cir. 1999)(per curiam)

(quotation omitted); see Schindler v. French, 232 F. App'x 17, 18-19 (2d Cir. 2007)

(holding it is the usual practice to allow a pro se plaintiff leave to replead after granting a

12(b)(6) motion to dismiss); Festa v. Local 3 Int'lBhd. OfElec. Workers,905 F.2d 35, 37

(2d Cir. 1990)("[T]he Rule 12(b)(6) dismissal was proper because the \pro se plaintiffs]

allegations against the [defendant] were conclusory. The court also properly granted leave

to amend."). Accordingly, Defendant's motion pursuant to Rule 12(c) is granted, and the

Complaint is dismissed without prejudice. Within thirty (30) days from the date of this

Decision and Order, Plaintiff may file an amended complaint containing the necessary

allegations regarding his claims as directed above and in a manner that complies with Rules

8 and 10 of the Federal Rules of Civil Procedure.


       Plaintiff is advised that an amended complaint is intended to completely replace

the prior complaint in the action. "It is well established that an amended complaint

ordinarily supersedes the original and renders it of no legal effect." Arce v. Walker, 139




Law § 50-h, or that Plaintiffs request for punitive damages should be dismissed. The
Court may revisit these arguments in the event that Plaintiff files an amended complaint
and Defendants renew their motion.

                                            - 17-
F.3d 329, 332 n.4(2d Cir. 1998)(quoting/«?'/ Controls Corp. v. Vesco, 556 F.2d 665,668

(2d Cir. 1977)); see also Shields v. Citytrust Bancorp, Inc., 25 F.3d 1124, 1128 (2d Cir.

1994). Therefore, Plaintiffs amended eomplaint must inelude all ofthe allegations against

Defendants so that the amended eomplaint may stand alone as the sole complaint in this

action which Defendants must answer.


                                     CONCLUSION


       For the foregoing reasons. Defendants' motion for judgment on the pleadings(Dkt.

7)is granted, but Plaintiff will be given the opportunity to file an amended eomplaint within

thirty (30) days from the date of this Decision and Order. If Plaintiff does not file an

amended eomplaint as directed above, the Clerk of Court shall close this ease as dismissed

with prejudice without further order.

       SO ORDERED.




                                                          jETHcAfWOLFORD
                                                          >tates District Judge

Dated: June 17, 2019
       Rochester, New York




                                           - 18-
